                      IN THE UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

   IN RE:                                           )
                                                    )
   ROLTA INTERNATIONAL, INC.,                       ) CASE NO. 20-82282-11
   EIN: xx-xxx1132                                  ) CHAPTER 11
                                                    )
        Debtor.                                     )


                          MOTION FOR JOINT ADMINISTRATION
                       OF CASES INVOLVING SIX RELATED DEBTORS

        COME NOW, Rolta International, Inc., Rolta Global B.V., Rolta UK Limited, Rolta

 Middle East FZ-LLC, Rolta Americas LLC and Rolta, LLC, pursuant to Rule 1015(b) of the

 Federal Rules of Bankruptcy Procedure, and move this Court to joint administer the above styled

 cases, and state as grounds as follows:

        1.        On October 29, 2020, the Debtors contemporaneously filed bankruptcy petitions

 pursuant to Chapter 11 of Title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the

 "Bankruptcy Code").(“Bankruptcy Code”) (“Petition Date”).

        2.        This Court has jurisdiction pursuant to 28 U.S.C. 1334, and venue is appropriate

 pursuant to 28 U.S.C. 157.

        3.        The Debtors are operating as debtors in possession pursuant to 1107 and 1108 of

 the Bankruptcy Code. No Trustee or committee has been appointed in this case.

        4.        This case involves six wholly owned entities by other corporate entities.

        5.        The cases and their operations are integrally inter-related, and many of the same

 creditors are involved in all six cases.




Case 20-82282-CRJ11           Doc 3    Filed 10/29/20 Entered 10/29/20 16:34:33               Desc Main
                                      Document      Page 1 of 3
        6.      In order to avoid unnecessary cost and delay, the Debtors request that these cases

 be jointly administered under Case No. 20-82282-11 pursuant to Rule 1015(b) of the Federal Rules

 of Bankruptcy Procedure.

        7.      Consideration has been given to protect the creditors of the different estates against

 potential conflict of interest, and any inter-debtor conflicts will be handled by conflict counsel

 which has been disclosed in the Application for Employment of Debtors’ counsel.

        8.      Cause otherwise exists to permit the joint administration (not the substantive

 consolidation) of these estates.

        WHEREFORE, the Debtors respectfully request that this case be jointly administered, and

 to grant such other and further relief as this Court deems just and proper.


                                                              /s/ Stuart M. Maples
                                                              STUART M. MAPLES
                                                              (ASB-1974-S69S)

 MAPLES LAW FIRM, PC
 200 Clinton Avenue West, Suite 1000
 Huntsville, Alabama 35801
 Tel: (256) 489-9779
 Fax: (256) 489-9720
 smaples@mapleslawfirmpc.com




                                                 -2-

Case 20-82282-CRJ11          Doc 3    Filed 10/29/20 Entered 10/29/20 16:34:33             Desc Main
                                     Document      Page 2 of 3
                                  CERTIFICATE OF SERVICE

        I do hereby certify that on October 29, 2020, a copy of the foregoing document was
 served on the following by Electronic Case Filing a copy of the same.

 Richard Blythe
 P. O. Box 3045
 Decatur, AL 35602
 Bankruptcy Administrator

 20 Largest Unsecured Creditors

 All parties requesting notice




                                                     /s/ Stuart M. Maples
                                                     STUART M. MAPLES




                                               -3-

Case 20-82282-CRJ11         Doc 3    Filed 10/29/20 Entered 10/29/20 16:34:33         Desc Main
                                    Document      Page 3 of 3
